UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 2, 2011 Solar Energy Initiatives, Inc. (Exact name of registrant as specified in its charter) Delaware 333-148155 20-5241121 (State of Other Jurisdiction of Incorporation) (Commission File Number) IRS Employer Identification Number) orth Suite 201 Ponte Vedra Beach, Florida 32082 (Address of principal executive offices) (904) 644-6090 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangement s of Certain Officers On August 2, 2011, Everett Airington resigned as a director of Solar Energy Initiatives, Inc. (the “Company”).There is no disagreement known to any executive officer of the Company between the Company and Mr. Zwick on any matter relating to the Company’s operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOLAR ENERGY INITIATIVES, INC. Date:August 8, 2011 By: /s/David Fann David Fann Chief Executive Officer
